             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                        3:17-cv-00393-MR

ROBERT BALLARD,                                  )
                                                 )
                        Plaintiff,               )
                                                 )           ORDER
v.                                               )
                                                 )
FNU HATLEY, FNU THOMPSON,                        )
FNU BENNETT, FNU HERRING,                        )
FNU ROGERS, FNU AARON, FNU DOE,                  )
FNU PARKS, FNU SIMMONS,                          )
EYHO A. PARKS, AMBA E. TOTOU,                    )
CHARLENE G. BARRETT,                             )
OLUWAFULUKE ABISOGUN,                            )
WINNIE KAIRUKI                                   )
                                                 )
                      Defendants.                )
__________________________________               )

      This matter is before the undersigned on Defendants’ Motion to Excuse

Attendance of Individual Defendants (the “Motion,” Doc. 92).

      A telephonic settlement conference is set for January 14, 2021 beginning

at 9:30 a.m. The Court’s Order of December 30, 2020 provided instructions

regarding the parties’ participation in that conference. Doc. 91.

      By their Motion, Defendants David A. Aaron, Jerline Bennett, John A.

Herring, William J. Rogers, Jr., Brett A. Simmons, Aree Thompson, Amba

Totou, Christina Oluwafuluke Abisogun, Winnie Kairuki, and Echo A. Parks




        Case 3:17-cv-00393-MR Document 93 Filed 01/07/21 Page 1 of 3
(collectively, “Moving Defendants”),1 request that they be excused from

personally attending the January 14, 2021 mediation.             Doc. 92 at 1.

Additionally, Moving Defendants request that “a representative of the

insurance carrier for any party” also be excused. Id. Moving Defendants

contend that this request is justified because the North Carolina Department

of Public Safety (“NCDPS”), as Moving Defendants’ employer, is responsible

for the first $150,000.00 of liability and because a representative of NCDPS

“will attend the scheduled settlement conference and will have the ability to

negotiate and enter into any binding settlement agreement on behalf of

Defendants.” Id. at 2.

      In view of Moving Defendants’ representation that NCDPS is responsible

for the first $150,000.00 of Defendants’ liability, the undersigned will excuse a

representative from any involved insurance carrier (i.e., a representative other

than the NCDPS representative) from participating in the conference.

      With respect to Moving Defendants’ participation, while defense counsel

and the NCDPS representative may have authority to negotiate and enter a

binding settlement on behalf of Moving Defendants, as parties to the case

Moving Defendants themselves have a vested interest in the matter and the




1It does not appear that the instant motion is made on behalf of FNU Hatley, FNU
Doe, or Charlene G. Bennett. Nor is it clear whether Jerline Bennett and Charlene
G. Bennett are the same individual.
                                        2

        Case 3:17-cv-00393-MR Document 93 Filed 01/07/21 Page 2 of 3
undersigned otherwise believes Moving Defendants’ personal participation in

the conference would be beneficial. In order to ensure that such participation

is not unduly burdensome, the undersigned has previously advised that

Defendants and their counsel may participate in the settlement conference

from different physical locations if they so choose, as long as they are on one

conference line during the conference. See Doc. 91 at 2.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Excuse

Attendance of Individual Defendants (Doc. 92) is GRANTED IN PART AND

DENIED IN PART as follows:

   (1) The request that a representative from any involved insurance carrier

      (i.e., a representative other than the NCDPS representative) be excused

      from participating is GRANTED; and

   (2) The request that Defendants David A. Aaron, Jerline Bennett, John A.

      Herring, William J. Rogers, Jr., Brett A. Simmons, Aree Thompson,

      Amba Totou, Christina Oluwafuluke Abisogun, Winnie Kairuki, and

      Echo A. Parks be excused from personally participating in the January

      14, 2021 settlement conference is DENIED.

                                      Signed: January 7, 2021




                                       3

        Case 3:17-cv-00393-MR Document 93 Filed 01/07/21 Page 3 of 3
